Exhibit 10.19


EXECUTION COPY

--------------------------------------------------------------------------------

FORM OF
NEW MOUNTAIN FINANCE CORPORATION




$50,000,000




5.313% Senior Notes due May 15, 2021






______________


NOTE PURCHASE AGREEMENT


______________






Dated May 4, 2016



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
 
 
 
SECTION
HEADING
PAGE
 
 
 
SECTION 1.
AUTHORIZATION OF NOTES; INTEREST RATE
1
 
 
 
Section 1.1.
Authorization of Notes
1
Section 1.2.
Changes in Interest Rate
1
 
 
 
SECTION 2.
SALE AND PURCHASE OF NOTES
3
 
 
 
SECTION 3.
CLOSING
3
 
 
 
SECTION 4.
CONDITIONS TO CLOSING
4
 
 
 
Section 4.1.
Representations and Warranties
4
Section 4.2.
Performance; No Default
4
Section 4.3.
Compliance Certificates
4
Section 4.4.
Opinions of Counsel
4
Section 4.5.
Purchase Permitted By Applicable Law, Etc
5
Section 4.6.
Sale of Other Notes
5
Section 4.7.
Payment of Special Counsel Fees
5
Section 4.8.
Private Placement Number
5
Section 4.9.
Changes in Corporate Structure
5
Section 4.10.
Funding Instructions
5
Section 4.11.
Rating
5
Section 4.12.
Consent of Holders of Other Indebtedness
5
Section 4.13.
Proceedings and Documents
6
 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
 
 
 
Section 5.1.
Organization; Power and Authority
6
Section 5.2.
Authorization, Etc
6
Section 5.3.
Disclosure
6
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
7
Section 5.5.
Financial Statements; Material Liabilities
8
Section 5.6.
Compliance with Laws, Other Instruments, Etc
8
Section 5.7.
Governmental Authorizations, Etc
8
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
8
Section 5.9.
Taxes
9
Section 5.10.
Title to Property; Leases
9
Section 5.11.
Licenses, Permits, Etc
9
Section 5.12.
Compliance with ERISA
10
Section 5.13.
Private Offering by the Company
10
Section 5.14.
Use of Proceeds; Margin Regulations
10
Section 5.15.
Existing Indebtedness; Future Liens
10
Section 5.16.
Foreign Assets Control Regulations, Etc
11



‑i‑



--------------------------------------------------------------------------------




Section 5.17.
Status under Certain Statutes
13
Section 5.18.
Environmental Matters
13
Section 5.19.
Investment Company Act
14
 
 
 
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
14
 
 
 
Section 6.1.
Purchase for Investment
14
Section 6.2.
Source of Funds
14
 
 
 
SECTION 7.
INFORMATION AS TO COMPANY
16
 
 
 
Section 7.1.
Financial and Business Information
16
Section 7.2.
Officer’s Certificate
18
Section 7.3.
Visitation
19
Section 7.4.
Electronic Delivery
19
 
 
 
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
20
 
 
 
Section 8.1.
Maturity
20
Section 8.2.
Optional Prepayments with Make-Whole Amount
20
Section 8.3.
Allocation of Partial Prepayments
20
Section 8.4.
Maturity; Surrender, Etc.
20
Section 8.5.
Purchase of Notes
21
Section 8.6.
Make-Whole Amount
21
Section 8.7.
Payments Due on Non-Business Days
23
Section 8.8.
Change in Control
23
Section 8.9.
Prepayment on Minimum Unsecured Debt Deficiency
 
 
Without Make-Whole
24
Section 8.10.
Prepayment on Below Investment Grade Event
 
 
Without Make-Whole
25
 
 
 
SECTION 9.
AFFIRMATIVE CEOVENANTS
26
 
 
 
Section 9.1.
Compliance with Law
26
Section 9.2.
Insurance
26
Section 9.3.
Maintenance of Properties
26
Section 9.4.
Payment of Taxes and Claims
27
Section 9.5.
Corporate Existence, Etc
27
Section 9.6.
Books and Records
27
Section 9.7
Subsidiary Guarantors
27
Section 9.8.
Rating Confirmation.
28
Section 9.9.
Status of RIC and BDC
28
 
 
 
SECTION 10.
NEGATIVE COVENANTS
29
 
 
 
Section 10.1.
Transactions with Affiliates
29
Section 10.2.
Fundamental Changes
29
Section 10.3.
Line of Business
30



‑ii‑

--------------------------------------------------------------------------------




Section 10.4.
Terrorism Sanctions Regulations
30
Section 10.5.
Liens
31
Section 10.6.
Restricted Payments.
31
Section 10.7.
Certain Financial Covenants
31
Section 10.8.
Most Favored Lender Status
31
 
 
 
SECTION 11.
EVENTS OF DEFAULT
33
 
 
 
SECTION 12.
REMEDIES ON DEFAULT, ETC
35
 
 
 
Section 12.1.
Acceleration
35
Section 12.2.
Other Remedies
36
Section 12.3.
Rescission
36
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
36
 
 
 
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
37
 
 
 
Section 13.1.
Registration of Notes
37
Section 13.2.
Transfer and Exchange of Notes
37
Section 13.3.
Replacement of Notes
37
 
 
 
SECTION 14.
PAYMENTS OF NOTES
38
 
 
 
Section 14.1.
Place of Payment
38
Section 14.2.
Home Office Payment
38
 
 
 
SECTION 15.
EXPENSES, ETC
38
 
 
 
Section 15.1.
Transaction Expenses
38
Section 15.2.
Survival
39
 
 
 
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
 
 
ENTIRE AGREEMENT
39
 
 
 
SECTION 17.
AMENDMENT AND WAIVER
40
 
 
 
Section 17.1.
Requirements
40
Section 17.2.
Solicitation of Holders of Notes
40
Section 17.3.
Binding Effect, etc
41
Section 17.4.
Notes Held by Company, Etc
41
 
 
 
SECTION 18.
NOTICES
41
 
 
 
SECTION 19.
REPRODUCTION OF DOCUMENTS
42
 
 
 
SECTION 20.
CONFIDENTIAL INFORMATION
42
 
 
 
SECTION 21.
SUBSTITUTION OF PURCHASER
43
 
 
 
SECTION 22.
MISCELLANEOUS
43
 
 
 



‑iii‑

--------------------------------------------------------------------------------




Section 22.1.
Successors and Assigns
43
Section 22.2.
Accounting Terms
44
Section 22.3.
Severability
44
Section 22.4.
Construction, etc
44
Section 22.5.
Counterparts
44
Section 22.6.
Governing Law
44
Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
44
 
 
 
Signature
46





‑iv‑

--------------------------------------------------------------------------------




SCHEDULE A -
DEFINED TERMS
SCHEDULE 1 -
FORM OF 5.313% SENIOR NOTE DUE MAY 15, 2021
SCHEDULE 4.4(a) -
FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY
SCHEDULE 4.4(b) -
FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
SCHEDULE 5.3 -
DISCLOSURE MATERIALS
SCHEDULE 5.4 -
SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK
SCHEDULE 5.5 -
FINANCIAL STATEMENTS
SCHEDULE 5.15 -
EXISITING INDEBTEDNESS
SCHEDULE 10.1 -
AFFILIATE TRANSACTIONS
SCHEDULE B -
INFORMATION RELATING TO PURCHASERS





‑v‑

--------------------------------------------------------------------------------





New Mountain Finance Corporation
787 7th Avenue, 48th Floor,
New York, NY 10019
5.313% Senior Notes due May 15, 2021






May 4, 2016




To Each of the Purchasers Listed in
Schedule B Hereto:
Ladies and Gentlemen:
New Mountain Finance Corporation, a Delaware corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”), agrees with each of the Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES; INTEREST RATE

Section 1.1.    Authorization of Notes. The Company will authorize the issue and
sale of $50,000,000 aggregate principal amount of its 5.313% Senior Notes due
May 15, 2021 (as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Notes”). The Notes shall be substantially
in the form set out in Schedule 1. Certain capitalized and other terms used in
this Agreement are defined in Schedule A. References to a “Schedule” are
references to a Schedule attached to this Agreement unless otherwise specified.
References to a “Section” are references to a Section of this Agreement unless
otherwise specified.
Section 1.2.    Changes in Interest Rate (a) If at any time a Below Investment
Grade Event occurs, then:
(i)    as of the date of the occurrence of the Below Investment Grade Event to
and until the date on which such Below Investment Grade Event is no longer
continuing (as evidenced by the receipt and delivery to the holders of the Notes
of any Rating necessary to cure such Below Investment Grade Event), the Notes
shall bear interest at the Adjusted Interest Rate; provided that, such Adjusted
Interest Rate shall not apply to the Notes held by holders who accepted an offer
of prepayment pursuant to Section 8.10 with respect to such Notes and such Below
Investment Grade Event (including, for the avoidance of doubt, for the period
from the occurrence of such event to the acceptance of such offer of prepayment
pursuant to Section 8.10); and





--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        




(ii)    the Company shall promptly, and in any event within twenty (20) Business
Days after the Section 8.10 Prepayment Offer Deadline, notify the holders of the
Notes (other than the holders of the Notes who accepted an offer of prepayment
pursuant to Section 8.10 with respect to such Notes and such Below Investment
Grade Event) in writing, sent in the manner provided in Section 18, that a Below
Investment Grade Event has occurred, which written notice shall be accompanied
by evidence satisfactory to the Required Holders to such effect and confirming
the interest rate to be payable in respect of the Notes in consequence thereof.
(b)    If at any time a Minimum Unsecured Debt Deficiency occurs, then:
(i)    as of the date of the occurrence of the Minimum Unsecured Debt Deficiency
to and until the date on which such Minimum Unsecured Debt Deficiency is no
longer continuing (as evidenced by the receipt and delivery to the holders of
the Notes of notice in writing, in the manner provided in Section 18, that such
Minimum Unsecured Debt Deficiency has been cured), the Notes shall bear interest
at the Adjusted Interest Rate; provided that, such Adjusted Interest Rate shall
not apply to the Notes held by holders who accepted an offer of prepayment
pursuant to Section 8.9 with respect to such Notes and such Minimum Unsecured
Debt Deficiency (including, for the avoidance of doubt, for the period from the
occurrence of such event to the acceptance of such offer of prepayment pursuant
to Section 8.9); and
(ii)    the Company shall promptly, and in any event within twenty (20) Business
Days after the Section 8.9 Prepayment Offer Deadline, notify the holders of the
Notes (other than the holders of the Notes who accepted an offer of prepayment
pursuant to Section 8.9 with respect to such Notes and such Minimum Unsecured
Debt Deficiency) in writing, sent in the manner provided in Section 18, that a
Minimum Unsecured Debt Deficiency has occurred, which written notice shall be
accompanied by evidence satisfactory to the Required Holders to such effect and
confirming the interest rate to be payable in respect of the Notes in
consequence thereof.
(c)    Each holder of a Note shall, at the Company’s expense, use reasonable
efforts to cooperate with any reasonable request made by the Company in
connection with any rating appeal or application.
(d)    The fees and expenses of any NRSRO and all other costs incurred in
connection with obtaining, affirming or appealing a Rating pursuant to this
Section 1.2 shall be borne by the Company.
(e)    As used herein, “Adjusted Interest Rate” means the interest rate on the
Notes shall be 6.313% per annum.
    


‑2‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(f)    As used herein, a “Below Investment Grade Event” shall occur if
(i)    at any time the Company has obtained a Rating from only one NRSRO, the
then most recent Rating from such NRSRO that is in full force and effect (not
having been withdrawn) is less than Investment Grade; or
(ii)    at any time the Company has obtained a Rating from two NRSROs, the then
lower of the most recent Ratings from the NRSROs that are in full force and
effect (not having been withdrawn) is less than Investment Grade; or
(iii)    at any time the Company has obtained a Rating from three or more
NRSROs, the then second lowest of the most recent Ratings from the NRSROs that
is in full force and effect (not having been withdrawn) is less than Investment
Grade; or
(iv)    at any time the Company shall have failed to receive and deliver to the
holders of the Notes a Rating from at least one NRSRO as required pursuant to
Section 9.8.
(g)    Following the occurrence of an Event of Default, the Notes shall bear
interest at the Default Rate as stated in the Note.
SECTION 2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.
SECTION 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 W. Monroe Street, Chicago,
Illinois 60603, at 10:00 a.m., Chicago time, at a closing (the “Closing”) on
May 6, 2016 or on such other Business Day there-after on or prior to May 11,
2016 as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number xxxxxxxxxxxx at U.S. Bank National Association, in Boston, MA,
ABA No. xxxxxxxxx. If at the Closing the Company shall fail to tender such Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Company to tender such Notes.


‑3‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the Closing.
Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the Initial
Disclosure Materials that would have been prohibited by Section 10 had such
Section applied since such date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Sutherland Asbill & Brennan LLP, counsel for the Company,
covering the matters set forth in Schedule 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs its counsel
to deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Schedule 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
    


‑4‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing.
Section 4.8.    Private Placement Number A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
Section 4.9.    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.11.    Rating. On the date of the Closing, the Notes shall be rated
“BBB+” or better by Egan-Jones.
Section 4.12.    Consent of Holders of Other Indebtedness. On or prior to the
date of the Closing, any consents or approvals required to be obtained from any
holder or holders of any outstanding Indebtedness of the Company or its
Subsidiaries and any amendments of agreements pursuant to which any Indebtedness
may have been issued which shall be necessary to permit the consummation of the
transactions contemplated hereby shall have been obtained (and shall be in full
force and effect on the date of the Closing) and shall be satisfactory to such
Purchaser and its special counsel.
    


‑5‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 4.13.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser, as of the date of the
Closing (or, if any such representations and warranties expressly relate to an
earlier date, then as of such earlier date), that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
au-thorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. (a) The Company, through its agent, Incapital LLC,
has delivered to each Purchaser a copy of the documents, certificates or other
writings identified in Schedule 5.3 (the “Initial Disclosure Materials”),
relating to the transactions contemplated hereby. The Initial Disclosure
Materials fairly describe, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. This
Agreement, the Initial Disclosure Materials, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company (other than financial projections, pro
forma financial information, and other forward-looking information referenced in
Section 5.3(b)) on or prior to March 24, 2016 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Initial Disclosure Materials and such documents, certificates or other
writings, including, without limitation, valuations of Investments of the
Company, and such financial statements delivered to each Purchaser (other than
financial projections, pro forma financial information, and other
forward-looking information referenced in Section 5.3(b)) being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2015, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.


‑6‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(b)    All financial projections, pro forma financial information and other
forward-looking information which has been delivered to each Purchaser by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that (i)
such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) the Company’s
Affiliates, other than Subsidiaries, and (iii) the Company’s directors and
senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or to any other Subsidiary of
the Company that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
    


‑7‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, (A) the corporate charter, by-laws or shareholders
agreement of the Company or any Subsidiary or (B) any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, in each
case, except where any of the foregoing (other than clause (i)(A) above),
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than any filing required
under the Securities Exchange Act of 1934 or the rules or regulations
promulgated thereunder on Form 8-K, Form 10-Q, or Form 10-K.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
    


‑8‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) where the
failure to file or pay, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2011.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after such date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(b)    To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
(c)    To the best knowledge of the Company, there is no violation by any Person
of any right of the Company or any of its Subsidiaries with respect to any
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries, except for
any such violations that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
    


‑9‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 5.12.    Compliance with ERISA. Neither the Company nor any ERISA
Affiliate maintains, contributes to or is obligated to maintain or contribute
to, or has, at any time within the past six years, maintained, contributed to or
been obligated to maintain or contribute to, any employee benefit plan which is
subject to Title I or Title IV of ERISA or section 4975 of the Code. Neither the
Company nor any ERISA Affiliate is, or has ever been at any time within the past
six years, a “party in interest” (as defined in section 3(14) of ERISA) or a
“disqualified person” (as defined in section 4975 of the Code) with respect to
any Plan.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers, each of which has been offered the Notes at a private sale
for investment. Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes to repay outstanding Indebtedness of the
Company and its Subsidiaries and/or for other general corporate purposes of the
Company, including the acquisition and funding (either directly or through one
or more wholly-owned Subsidiaries) of leveraged loans, mezzanine loans,
high-yield securities, convertible securities, preferred stock, common stock,
and other Portfolio Investments. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 10% of the value of the
consolidated assets of the Company and the Company does not have any present
intention that margin stock will constitute more than 10% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of March 31, 2016 (including
descriptions of the obligors and obligees, principal amounts outstanding, any
collateral therefor and any Guaranties thereof), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its Subsidiaries.
Neither the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.
    


‑10‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or Canada
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person or Canada Blocked Person, or
(ii) otherwise in violation of U.S. Economic Sanctions or Canadian Economic
Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act, any similar provisions of the
Criminal Code (Canada), any U.S. Economic Sanctions, any Canadian Economic
Sanctions or any other United States or Canadian law or regulation governing
such activities (collectively, “Anti-Money Laundering Laws”) or any U.S.
Economic Sanctions violations, (ii) to the Company’s actual knowledge after
making due inquiry, is under investigation by any Governmental Authority for
possible violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current


‑11‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


and future Anti-Money Laundering Laws and U.S. Economic Sanctions and Canadian
Economic Sanctions Laws.
(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act, the U.K. Bribery Act 2010 and any similar provisions of the Criminal Code
(Canada) (collectively, “Anti-Corruption Laws”), (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.
    


‑12‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(e)    Neither the Company nor any Controlled Entity is (i) a Canada Blocked
Person, (ii) an agent, department, or instrumentality of, or is otherwise
controlled by or knowingly acting on behalf of, directly or indirectly, any such
Person, or (iii) otherwise blocked, subject to sanctions under or engaged in any
activity in violation of any Canadian Economic Sanctions Laws. Neither the
Company nor any Controlled Entity has been notified by a governmental authority
in Canada that its name appears or has been proposed for inclusion on a list of
Persons maintained by a governmental authority in Canada that engage in
investment or other commercial activities in any country that is subject to
Canadian Economic Sanctions Laws. Neither the Company nor any Controlled Entity
knowingly engages in any dealings or transactions with any Canada Blocked
Person.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Public Utility Holding Company Act
of 2005, as amended, the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.
Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
    


‑13‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 5.19.    Investment Company Act
(a)    Status as Business Development Company. The Company has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act and qualifies as a RIC.
(b)    Compliance with Investment Company Act. The business and other activities
of the Company and its Subsidiaries, including the issuance of the Notes
hereunder, the application of the proceeds and repayment thereof by the Company
and the consummation of the transactions contemplated by this Agreement do not
result in a violation or breach in any material respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the SEC
thereunder, in each case that are applicable to the Company and its
Subsidiaries.
(c)    Investment Policies. The Company is in compliance in all respects with
the Investment Policies, except to the extent that the failure to so comply
could not reasonably be expected to have a Material Adverse Effect.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
    


‑14‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
    


‑15‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.
INFORMATION AS TO COMPANY.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements - within 60 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);
(b)    Annual Statements - within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of
    


‑16‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);
(c)    [Reserved];
(d)    Notice of Default or Event of Default - promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    [Reserved];
(f)    Notices from Governmental Authority - promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Auditors - within ten days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request;
    


‑17‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(h)    Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of a
Note; and
(i)    Other Material Developments - with reasonable promptness, any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:
(a)    Covenant Compliance - setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10.7 [Certain Financial Covenants],
including, without limitation, any Existing Facility Additional Provision or New
Facility Additional Provision, during the quarterly or annual period covered by
the statements then being furnished, (including with respect to each such
provision that involves mathematical calculations, the information from such
financial statements that is required to perform such calculations) and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence. In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and
(b)    Event of Default - certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
    


‑18‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 7.3.    Visitation. The Company shall permit the representatives of each
holder of a Note that is an Institutional Investor:
(a)    No Default - if no Default or Event of Default then exists, at the
expense of such holder and upon not less than ten (10) Business Days prior
notice to the Company, to visit the principal executive office of the Company,
to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, and (with the consent of the Company,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
(b)    Default - if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a) or (b) and Section 7.2 shall be deemed to have been delivered if
the Company satisfies any of the following requirements with respect thereto:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each holder of a Note by e-mail;
(ii)    the Company shall have filed such Form 10-Q or Form 10-K, satisfying the
requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with the
SEC on EDGAR and shall have made such form and the related Officer’s Certificate
satisfying the requirements of Section 7.2 available on its home page on the
internet, which is located at http://www.newmountainfinance.com as of the date
of this Agreement, or shall have delivered such certificate to each holder of a
Note by e-mail; or
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access;
provided however, that in the case of any of clauses (ii) or (iii), the Company
shall have given each holder of a Note written notice, which may be by e-mail,
included in the Officer’s Certificate delivered pursuant to Section 7.2, or in
accordance with Section 18, of such posting or filing in connection with each
delivery, provided further, that upon request of any holder to receive paper
copies of such forms, financial statements and Officer’s Certificates or to
receive them by e-mail, the Company will promptly e-mail them or deliver such
paper copies, as the case may be, to such holder.


‑19‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time, all, or from time
to time any part, of the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount;
provided, that at any time on or after February 15, 2021 the Company may, at its
option, upon notice as provided below, prepay all or any part of the Notes at
100% of the principal amount so prepaid, together with, in each case, accrued
interest to the prepayment date. The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
ten days and not more than 60 days prior to the date fixed for such prepayment
unless the Company and the Required Holders agree to another time period
pursuant to Section 17. Each such notice shall specify such date (which shall be
a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. All partial
prepayments made pursuant to Sections 8.8, 8.9 and 8.10 shall be applied only to
the Notes of the holders who have accepted the offer of prepayment and shall be
allocated among all such Notes in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
    


‑20‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 10 Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 5 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.
Section 8.6.    Make-Whole.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.


‑21‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
    


‑22‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 8.7.    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
Section 8.8.    Change in Control.
(a)    Notice of Change in Control. The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes as described
in subparagraph (c) of this Section 8.8 and shall be accompanied by the
certificate described in subparagraph (g) of this Section 8.8.
(b)    [Reserved].
(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Section 8.8 Proposed
Prepayment Date”). Such date shall be not less than 30 days and not more than
60 days after the date of such offer (if the Section 8.8 Proposed Prepayment
Date shall not be specified in such offer, the Section 8.8 Proposed Prepayment
Date shall be the first Business Day after the 45th day after the date of such
offer).
(d)    Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.8 shall be deemed to
constitute rejection of such offer by such holder.
(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without Make-Whole Amount or other premium. The prepayment shall be made on
the Section 8.8 Proposed Prepayment Date except as provided in subparagraph (f)
of this Section 8.8.
(f)    [Reserved].
(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Section 8.8 Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.8; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to, but excluding, the Section 8.8 Proposed Prepayment Date;
(v) that the conditions of this Section 8.8 have been fulfilled; and (vi) in
reasonable detail, the nature and date of the Change in Control.


‑23‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(h)    [Reserved].
(i)    All calculations contemplated in this Section 8.8 involving the capital
stock of any Person shall be made with the assumption that all convertible
Securities of such Person then outstanding and all convertible Securities
issuable upon the exercise of any warrants, options and other rights outstanding
at such time were converted at such time and that all options, warrants and
similar rights to acquire shares of capital stock of such Person were exercised
at such time.
Section 8.9.    Prepayment on Minimum Unsecured Debt Deficiency Without
Make-Whole
(a)    Notice of Minimum Unsecured Debt Deficiency. In the event that any
Minimum Unsecured Debt Deficiency shall exist, the Company may within ten
Business Days after the occurrence of the Minimum Unsecured Debt Deficiency (the
“Section 8.9 Prepayment Offer Deadline”) offer to prepay all, but not less than
all, of the Notes.
(b)    Offer to Prepay Notes. The offer to prepay the Notes contemplated by
paragraph (a) of this Section 8.9 shall be an offer to prepay, in accordance
with and subject to this Section 8.9, the Notes held by each holder (in this
case only, “holder” in respect of any Note registered in the name of a nominee
for a disclosed beneficial owner shall mean such beneficial owner) on a date
specified in such offer (the “Section 8.9 Proposed Prepayment Date”). The
Section 8.9 Proposed Prepayment Date shall be not less than 30 days and not more
than 90 days after the date of such offer (if the Section 8.9 Proposed
Prepayment Date shall not be specified in such offer, the Section 8.9 Proposed
Prepayment Date shall be the first Business Day after the 45th day after the
date of such offer).
(c)    Rejection. A holder of the Notes may accept the offer to prepay made
pursuant to this Section 8.9 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.9 shall be deemed to
constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.9 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without any Make-Whole Amount or any other premium.
    


‑24‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.9 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i)    the Section 8.9 Proposed Prepayment Date;
(ii)    that such offer is made pursuant to this Section 8.9;
(iii)    the principal amount of each Note offered to be prepaid;
(iv)    the interest that would be due on each Note offered to be prepaid,
accrued to, but excluding, the Section 8.9 Proposed Prepayment Date;
(v)    that the conditions of this Section 8.9 have been fulfilled; and
(vi)    in reasonable detail, the nature and amount of the Minimum Unsecured
Debt Deficiency.
Section 8.10.    Prepayment on Below Investment Grade Event Without Make-Whole
(a)    Notice of Below Investment Grade Event. In the event that any Below
Investment Grade Event shall exist, the Company may within ten Business Days
after the occurrence of the Below Investment Grade Event (the “Section 8.10
Prepayment Offer Deadline”) offer to prepay all, but not less than all, of the
Notes.
(b)    Offer to Prepay Notes. The offer to prepay the Notes contemplated by
paragraph (a) of this Section 8.10 shall be an offer to prepay, in accordance
with and subject to this Section 8.10, the Notes held by each holder (in this
case only, “holder” in respect of any Note registered in the name of a nominee
for a disclosed beneficial owner shall mean such beneficial owner) on a date
specified in such offer (the “Section 8.10 Proposed Prepayment Date”). The
Section 8.10 Proposed Prepayment Date shall be not less than 30 days and not
more than 90 days after the date of such offer (if the Section 8.10 Proposed
Prepayment Date shall not be specified in such offer, the Section 8.10 Proposed
Prepayment Date shall be the first Business Day after the 45th day after the
date of such offer).
(c)    Rejection. A holder of the Notes may accept the offer to prepay made
pursuant to this Section 8.10 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.10 shall be deemed to
constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.10 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without any Make-Whole Amount or any other premium.


‑25‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.10 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i)    the Section 8.10 Proposed Prepayment Date;
(ii)    that such offer is made pursuant to this Section 8.10;
(iii)    the principal amount of each Note offered to be prepaid;
(iv)    the interest that would be due on each Note offered to be prepaid,
accrued to, but excluding, the Section 8.10 Proposed Prepayment Date;
(v)    that the conditions of this Section 8.10 have been fulfilled; and
(vi)    in reasonable detail, the nature of the Below Investment Grade Event.
SECTION 9.
AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Without
limiting the foregoing, the Company will, and will cause its Subsidiaries to,
conduct its business and other activities in compliance in all Material respects
with the applicable provisions of the Investment Company Act and any applicable
rules, regulations or orders issued by the SEC thereunder.
Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such


‑26‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Section 10.2, the Company will at all times preserve and keep
in full force and effect the corporate existence of each of its Subsidiaries
(unless merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.
Section 9.6.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.
Section 9.7    Subsidiary Guarantors. The Company will cause each of its
Subsidiaries (other than Financing Subsidiaries and Foreign Subsidiaries) that
(i) guarantees any Indebtedness under any Material Credit Facility for which the
Company is a borrower or (ii) otherwise becomes liable at any time, whether as a
borrower or an additional or co-borrower or otherwise, for or in respect of any
Indebtedness under any Material Credit Facility for which the Company is a
guarantor to concurrently therewith:
    


‑27‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(a)    enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (i) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including, without limitation, all indemnities, fees and expenses
payable by the Company thereunder and (ii) the prompt, full and faithful
performance, observance and discharge by the Company of each and every covenant,
agreement, undertaking and provision required pursuant to the Notes or this
Agreement to be performed, observed or discharged by it (a “Subsidiary
Guaranty”); and
(b)    deliver the following to each of holder of a Note:
(i)    an executed counterpart of such Subsidiary Guaranty;
(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, and 5.7 of this Agreement (but with respect to such Subsidiary
and such Subsidiary Guaranty rather than the Company);
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and
(iv)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.
Section 9.8.    Rating Confirmation. The Company covenants and agrees that, at
its sole cost and expense, it shall cause to be maintained at all times a Rating
from at least one NRSRO that indicates that it will monitor the rating on an
ongoing basis. No later than May 15 of each year (beginning May 15, 2017) the
Company further covenants and agrees it shall provide a notice to each of the
holders of the Notes sent in the manner provided in Section 18 with respect to
all then current Ratings.
Section 9.9.    Status of RIC and BDC. The Company shall at all times, subject
to applicable grace periods set forth in the Code, maintain its status as a RIC,
and as a “business development company” under the Investment Company Act.


‑28‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


SECTION 10.
NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:
Section 10.1.    Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except (i) in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate, (ii) transactions
otherwise permitted under this Agreement, (iii) transactions permitted under the
Goldman Facility (whether or not the Goldman Facility remains outstanding) or
the Replacement Facility, (iv) transactions with Affiliates that are set forth
in Schedule 10.1, or (v) or a transaction that has been (A) approved by a
majority of the independent directors of the Board of Directors of the Company
and (B) consented to by the Required Holders (such consent not to be
unreasonably withheld or delayed).
Section 10.2.    Fundamental Changes. The Company will not, nor will it permit
any of the Subsidiary Guarantors to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Company will not, nor will it permit
any of the Subsidiary Guarantors to, convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its assets, whether now owned or hereafter acquired.
Notwithstanding the foregoing provisions of this Section:
(a)    any Subsidiary Guarantor may be merged or consolidated with or into the
Company or any other Subsidiary Guarantor; provided that if any such transaction
shall be between a Subsidiary Guarantor and a wholly owned Subsidiary Guarantor,
the wholly owned Subsidiary Guarantor shall be the continuing or surviving
corporation;
(b)    any Subsidiary Guarantor may convey, sell, lease, transfer or otherwise
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Company or any Subsidiary Guarantor;
(c)    the Obligors may convey, sell, transfer or otherwise dispose of all or
substantially all of their assets (other than to a Financing Subsidiary) so long
as after giving effect to such conveyance, sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Indebtedness), no Default or Event of Default hereunder or as
defined under the Goldman Facility or the Replacement Facility shall have
occurred or be continuing;
(d)    the Obligors convey, sell, transfer or otherwise dispose of all or
substantially all of their assets to a Financing Subsidiary so long as after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness),
no Default or Event of Default hereunder or as defined under the Goldman
Facility or the Replacement Facility shall have occurred or be continuing and
the Company delivers to the holders of the Notes a certificate of a Senior
Financial Officer to such effect;


‑29‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(e)    the Company may merge or consolidate with any other Person so long as
(i) the Company is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing; and
(f)    the Company may merge or consolidate with any other Person, or convey,
sell, lease, transfer, or otherwise dispose of all or substantially all of its
assets, so long as:
(i)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company shall be a solvent corporation or
limited liability company organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), and, if the
Company is not such corporation or limited liability company, (A) such
corporation or limited liability company shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes
applicable to the Company, as appropriate, and (B) such corporation or limited
liability company shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and
(ii)    each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
(iii)    immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.
Section 10.3.    Line of Business. The Company will not engage in any business
if, as a result, the general nature of the business in which the Company would
then be engaged would be substantially changed from the general nature of the
business in which the Company is engaged on the date of this Agreement as
described in the Initial Disclosure Materials, other than in accordance with its
Investment Policies.
Section 10.4.    Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person or Canada Blocked Person), own or
control a Blocked Person or Canada Blocked Person or any Person that is the
target of sanctions imposed by the United Nations or by the European Union, or
(b) directly or indirectly to have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions or Canadian Economic
Sanctions Laws, or (c) to engage, nor shall any Affiliate of either engage, in
any activity that could subject such Person or any holder to sanctions under
CISADA or any similar law or regulation with respect to Iran or any other
country that is subject to U.S. Economic Sanctions or Canadian Economic
Sanctions Laws.
    


‑30‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        




Section 10.5.    Liens. The Company will not to directly or indirectly create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company, whether now owned or held or hereafter acquired, or
any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, except Liens permitted under the Goldman Facility or
the Replacement Facility.
Section 10.6.    Restricted Payments. The Company will not, nor will it permit
any Subsidiary Guarantor to, declare or make, or agree to declare, pay or make,
directly or indirectly, any Restricted Payment, except that the Company may
declare and pay a Restricted Payment if, in every such case, immediately after
such transaction, (i) the Investment Company Act Asset Coverage would be
achieved after deducting the amount of such Restricted Payment, (ii) such
Restricted Payment would be permitted under the Goldman Facility or the
Replacement Facility and (iii) no Default shall have occurred and be continuing
or would result therefrom.
Section 10.7.    Certain Financial Covenants.
(a)    Minimum Shareholders’ Equity. The Company will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Company to be less than
$390,481,875 plus 25% of the net proceeds of the sale of Equity Interests by the
Company and its Subsidiaries after January 1, 2016.
(b)    Asset Coverage Ratio. The Company will not permit the Asset Coverage
Ratio (i) immediately after giving effect to the sale of the Notes or (ii) as of
the last Business Day of any fiscal quarter to be less than the Investment
Company Act Asset Coverage.
Section 10.8.    Most Favored Lender Status. (a) If the Company or any
Subsidiary Guarantor (i) is as of the date of this Agreement a party to a credit
facility, loan agreement or other like financial instrument under which the
Company or any Subsidiary Guarantor may incur Unsecured Debt in excess of
$5,000,000 (an “Existing Credit Facility”), or (ii) after the date of this
Agreement enters into any amendment or other modification of any Existing Credit
Facility (an “Amended Credit Facility”) or (iii) enters into any new credit
facility, whether with commercial banks or other Institutional Investors
pursuant to a credit agreement, note purchase agreement or other like agreement
after the date of this Agreement under which the Company or any Subsidiary
Guarantor may incur Unsecured Debt in excess of $5,000,000 (in any such case, a
“New Credit Facility”), that in any such case has on the date of this Agreement,
or after the date of this Agreement results in, one or more additional or more
restrictive MFL Provisions (whether constituting a financial covenant or an
event of default) imposed on the Company or such Subsidiary Guarantor, as
applicable, than those contained in this Agreement being contained in any such
Existing Credit Facility, Amended Credit Facility or New Credit Facility, as the
case may be (such additional or more restrictive MFL Provision or event of
default, as the case may be, together with all definitions relating thereto, in
the case of an Existing Credit Facility, including as amended by an Amended
Credit Facility, the “Existing Facility Additional Provision(s)” and in the case
of a New Credit Facility, the “New Facility Additional Provision(s)”), then the
terms of this Agreement, without any further action on the part of the Company,
any Subsidiary Guarantor or any of the holders of the Notes, will
unconditionally be deemed on the effective date of such Amended Credit Facility
or New Credit Facility, as the case may be, or the date hereof in the case of an
Existing Credit Facility to be automatically amended to include the Existing
Facility Additional Provision(s) or such New Facility Additional Provision(s),
as the case may be, and imposed on the same party hereunder that is subject to
such provision under the Existing Credit Facility, the Amended Credit


‑31‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Facility, or the New Credit Facility, as applicable, and any event of default in
respect of any such additional or more restrictive MFL Provision(s) so included
herein shall be deemed to be an Event of Default under Section 11(c) (after
giving effect to any grace or cure provisions under such Existing Facility
Additional Provision(s) or such New Facility Additional Provision(s) or event of
default), subject to all applicable terms and provisions of this Agreement,
including, without limitation, all rights and remedies exercisable by the
holders of the Notes hereunder.
(b)    If after the date of execution of any Amended Credit Facility or a New
Credit Facility, as the case may be, any one or more of the Existing Facility
Additional Provision(s) or the New Facility Additional Provision(s) is excluded,
terminated, loosened, tightened, amended or otherwise modified under the
corresponding Amended Credit Facility or New Credit Facility, as applicable,
then and in such event any such Existing Facility Additional Provision(s) or New
Facility Additional Provision(s) theretofore included in this Agreement pursuant
to the requirements of this Section 10.8 shall then and thereupon automatically
and without any further action by any Person be so excluded, terminated,
loosened, tightened or otherwise amended or modified under this Section 10.8 to
the same extent as the exclusion, termination, loosening, tightening of other
amendment or modification thereof under the Amended Credit Facility or New
Credit Facility; provided that if a Default or Event of Default shall have
occurred and be continuing by reason of the Existing Facility Additional
Provision(s) or the New Facility Additional Provision(s) at the time any such
Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) is or are to be so excluded, terminated, loosened, tightened,
amended or modified under this Section 10.8, the prior written consent thereto
of the Required Holders shall be required as a condition to the exclusion,
termination, loosening, tightening or other amendment or modification of any
such Existing Facility Additional Provision(s) or New Facility Additional
Provision(s), as the case may be; and provided, further, that in any and all
events, the financial covenant(s) and related definitions or any event of
default constituting any financial covenant and Events of Default contained in
this Agreement as in effect on the date of this Agreement shall not in any event
be deemed or construed to be excluded, terminated, loosened, relaxed, amended or
otherwise modified by operation of the terms of this Section 10.8.
(c)    The Company shall from time to time, upon request by the Required
Holders, promptly execute and deliver at its expense (including, without
limitation, the reasonable and documented fees and expenses of one counsel for
the holders of the Notes, taken as a whole) an amendment to this Agreement in
form and substance reasonably satisfactory to the Required Holders evidencing
that, pursuant to this Section 10.8, this Agreement then and thereafter
includes, excludes, amends or otherwise modifies any Existing Facility
Additional Provision(s) or New Facility Additional Provision(s), as the case may
be; provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment.
    


‑32‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(d)    The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company, any co-obligor or any Subsidiary as
consideration for or as an inducement to the entering into by any such creditor
of any amendment, waiver or other modification to any Existing Credit Facility
or New Credit Facility, as the case may be, the effect of which amendment,
waiver or other modification is to exclude, terminate, loosen, tighten or
otherwise amend or modify any Existing Facility Additional Provision(s) or New
Facility Additional Provision(s), unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the holders of all of the Notes
then outstanding.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in (i) Section 7.1(d) and such shall continue unremedied for a period
of five or more days or (ii) Section 10 or any Existing Facility Additional
Provisions or New Facility Additional Provisions; or
(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
    


‑33‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) the Company or any Significant Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Material Indebtedness beyond any period
of grace provided with respect thereto, or (ii) the Company or any Significant
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Material Indebtedness or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Material Indebtedness has become, or has been
declared (or one or more Persons are entitled to declare such Material
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time, other than with respect to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, and other than with respect to convertible debt that becomes due
as a result of a conversion or redemption event, other than as a result of an
“event of default” (as defined in the documents governing such convertible
Material Indebtedness)), (x) the Company or any Significant Subsidiary has
become obligated to purchase or repay Material Indebtedness before its regular
maturity or before its regularly scheduled dates of payment, or (y) one or more
Persons have the right to require the Company or any Significant Subsidiary so
to purchase or repay such Material Indebtedness, in each case other than a
default, event, or condition that relates to a Change in Control and with
respect to which Section 8.8 applies; or
(g)    the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
    


‑34‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Subsidiaries and such petition shall not be dismissed
within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of $25,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Significant Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or
(j)    any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.


‑35‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of more than 50% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.


‑36‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
    


‑37‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
SECTION 14.
PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Wells
Fargo Bank, National Association in such jurisdiction. The Company may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.
EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and


‑38‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


by the Notes and any Subsidiary Guaranty and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided, that such costs and
expenses under this clause (c) shall not exceed $3,500. The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from, (i)
all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder in
connection with its purchase of the Notes) and (ii) any and all wire transfer
fees that any bank deducts from any payment under such Note to such holder or
otherwise charges to a holder of a Note with respect to a payment under such
Note.
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.


‑39‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


SECTION 17.
AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.
    


‑40‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 17.3.    Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note.
Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid) or (d) by e-mail, provided, that upon request of any
holder to receive paper copies of such notices or communications, the Company
will promptly deliver such paper copies to such holder. Any such notice must be
sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 18 will be deemed given only when actually received.


‑41‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, personnel under contract, agents, attorneys, trustees and affiliates
(to the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to


‑42‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


such holder under this Agreement or requested by such holder (other than a
holder that is a party to this Agreement or its nominee), such holder will enter
into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (other than
any entity that has elected to be regulated as a “business development company”
under the Investment Company Act) (a “Substitute Purchaser”) as the purchaser of
the Notes that it has agreed to purchase hereunder, by written notice to the
Company, which notice shall be signed by both such Purchaser and such Substitute
Purchaser, shall contain such Substitute Purchaser’s agreement to be bound by
this Agreement and shall contain a confirmation by such Substitute Purchaser of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Substitute
Purchaser in lieu of such original Purchaser. In the event that such Substitute
Purchaser is so substituted as a Purchaser hereunder and such Substitute
Purchaser thereafter transfers to such original Purchaser all of the Notes then
held by such Substitute Purchaser, upon receipt by the Company of notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 21), shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
SECTION 22.
MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
    


‑43‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


Section 22.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 - Fair Value Option,
International Accounting Standard 39 - Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
    


‑44‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.


* * * * *






‑45‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




 
Very truly yours,
 
 
 
 
 
 
NEW MOUNTAIN FINANCE CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Shiraz Y. Kajee
 
 
 
     Name: Shiraz Y. Kajee
 
 
 
     Title: Chief Financial Officer and Treasurer
 







‑46‑

--------------------------------------------------------------------------------





NEW MOUNTAIN FINANCE CORPORATION
NOTE PURCHASE AGREEMENT



        


This Agreement is hereby
accepted and agreed to as
of the date hereof.


 
SUN LIFE & HEALTH INSURANCE COMPANY
 
 
 
(U.S.)
 
 
 
 
 
 
By:
   /s/ Ann C. King
 
 
 
     Name: Ann C. King
 
 
 
     Title: Assistant Vice President and Senior Counsel
 
 
 
 
 
 
By:
   /s/ David Belanger
 
 
 
     Name: David Belanger
 
 
 
     Title: Managing Director
 
 
 
               Private Fixed Income
 
 
 
 
 
 
SUN LIFE ASSURANCE COMPANY OF CANADA
 
 
 
 
 
 
By:
   /s/ Ann C. King
 
 
 
     Name: Ann C. King
 
 
 
     Title: Assistant Vice President and Senior Counsel
 
 
 
 
 
 
By:
   /s/ David Belanger
 
 
 
     Name: David Belanger
 
 
 
     Title: Managing Director
 
 
 
               Private Fixed Income
 



                        




                        






‑47‑

--------------------------------------------------------------------------------





DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Adjusted Interest Rate” is defined in Section 1.2(e).
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company. Notwithstanding anything herein
to the contrary, the term “Affiliate” shall not include any Person that
constitutes a Portfolio Investment.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Amended Credit Facility” is defined in Section 10.8.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Company and its Subsidiaries, without duplication, of (a) the value of total
assets of the Company and its Subsidiaries, less all liabilities and
indebtedness not represented by senior securities, to (b) the aggregate amount
of senior securities representing indebtedness of Company and its Subsidiaries
(including this Agreement), in each case as determined pursuant to the
Investment Company Act, and any orders of the Securities and Exchange Commission
issued to or with respect to Company thereunder, including any exemptive relief
granted by the Securities and Exchange Commission with respect to the
indebtedness of any SBIC Subsidiary.
“Below Investment Grade Event” is defined in Section 1.2(f).
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.


SCHEDULE A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------




“Canada Blocked Person” means (i) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), as amended or (ii) a Person
identified in or pursuant to (x) Part II.1 of the Criminal Code (Canada), as
amended or (y) regulations or orders promulgated pursuant to the Special
Economic Measures Act (Canada), as amended, the United Nations Act (Canada), as
amended, or the Freezing Assets of Corrupt Foreign Officials Act (Canada), as
amended, in any case pursuant to this clause (ii) as a Person in respect of
whose property or benefit a holder of Notes would be prohibited from entering
into or facilitating a related financial transaction.
“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), as amended, the Special
Economic Measures Act (Canada), as amended, the United Nations Act (Canada), as
amended, the Export and Import Permits Act (Canada), as amended, and the
Freezing Assets of Corrupt Foreign Officials Act (Canada), as amended, and
including all regulations promulgated under any of the foregoing, or any other
similar sanctions program or action.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.
“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than a Permitted Holder, of
shares representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding shares of capital stock, membership
interest or partnership interest, as applicable, in the External Manager or (ii)
the Company shall cease to be managed by the External Manager or an Affiliate
thereof.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means New Mountain Finance Corporation, a Delaware corporation or any
successor that becomes such in the manner prescribed in Section 10.2.


‑2‑



--------------------------------------------------------------------------------




“Confidential Information” is defined in Section 20.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Currency” means Dollars or any Foreign Currency.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest of the Notes then in effect or (ii) 2% over the
rate of interest publicly announced by Wells Fargo Bank, National Association in
New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which
Wells Fargo Bank, National Association offers to sell such Foreign Currency for
Dollars in the London foreign exchange market at approximately 11:00 a.m.,
London time, for delivery two Business Days later.
“Dollars” or “$” refers to lawful money of the United States of America.
“Egan-Jones” means Egan-Jones Ratings Co., or any successor thereto.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S.


‑3‑



--------------------------------------------------------------------------------




federal income tax purposes) in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Existing Credit Facility” is defined in Section 10.8.
“Existing Facility Additional Provisions” is defined in Section 10.8.
“External Manager” means New Mountain Finance Advisers BDC, L.L.C., a Delaware
limited liability company.
“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.
“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Members of such individual and in respect of which such individual or a
bona fide third party trustee serves as trustee or in a similar capacity.
“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.
“Foreign Currency” means at any time any Currency other than Dollars.
“Foreign Subsidiary” means any (a) direct or indirect Subsidiary of the Company
that is organized under the laws of any jurisdiction other than the United
States or its territories or possessions and that is treated as a corporation
for United States federal income tax purposes, (b) direct or indirect Subsidiary
of the Company which is a “controlled foreign corporation” within the meaning of
the Code or (c) direct or indirect Subsidiary that is disregarded as an entity
that is separate from its owner for United States federal income tax purposes
and substantially all of its assets consist of the Capital Stock of one or more
direct or indirect Foreign Subsidiaries.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.


‑4‑



--------------------------------------------------------------------------------




“Goldman Facility” means that certain senior secured revolving credit facility
dated as of June 4, 2014, as the same may be amended or amended and restated
from time to time, by and among the Company, as borrower, Goldman Sachs Bank
USA, as administrative agent, syndication agent, and lender, and the lenders
from time to time party thereto.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.


‑5‑



--------------------------------------------------------------------------------




In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);


‑6‑



--------------------------------------------------------------------------------




(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
(g)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“Initial Disclosure Materials” is defined in Section 5.3.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities are
not owned by such Person); (b) deposits, advances, loans or other extensions of
credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.
“Investment Company Act” means the Investment Company Act of 1940, and the rules
and regulations promulgated thereunder and all exemptive relief, if any,
obtained by the Company thereunder, as the same may be amended from time to
time.
“Investment Company Act Asset Coverage” means the minimum asset coverage
required to be held by the Company to comply with the Investment Company Act.
“Investment Grade” means a rating of at least “BBB-” or higher by S&P or its
equivalent by any other NRSRO.
“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.


‑7‑



--------------------------------------------------------------------------------




“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries (other than Financing Subsidiaries) taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries (other than Financing Subsidiaries) taken as a whole
(excluding in any case a decline in the net asset value of the Company or a
change in general market conditions or values of the Portfolio Investments), (b)
the ability of the Company to perform its obligations under this Agreement and
the Notes, (c) the ability of any Subsidiary Guarantor to perform its
obligations under its Subsidiary Guaranty, or (d) the validity or enforceability
of this Agreement, the Notes or any Subsidiary Guaranty.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    the Goldman Facility or the Replacement Facility, including any renewals,
extensions, amendments, supplements, restatements, replacements or refinancing
thereof; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary (other than a Financing Subsidiary or Foreign Subsidiary), or in
respect of which the Company or any Subsidiary (other than a Financing
Subsidiary or Foreign Subsidiary) is an obligor or otherwise provides a
guarantee or other credit support (“Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than $10,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.
“Material Indebtedness” means (a) Indebtedness (other than Hedging Agreements),
of any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $25,000,000 and (b) obligations in respect of one or more
Hedging Agreements under which the maximum aggregate amount (giving effect to
any netting agreements) that the Company and its Subsidiaries would be required
to pay if such Hedging Agreement(s) were terminated at such time would exceed
$25,000,000.
“Maturity Date” is defined in the first paragraph of each Note.


‑8‑



--------------------------------------------------------------------------------




“MFL Provision” means any (a) covenant (whether constituting a covenant or an
event of default) that requires the Company or any Subsidiary to (i) maintain
any level of financial performance (including without limitation, any specified
level of net worth, total assets, cash flows or net income, however expressed),
(ii) maintain any relationship of any component of its capital structure to any
other component thereof (including, without limitation, the relationship of
indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth, however expressed), (iii) maintain any measure
of its ability to service its indebtedness (including, without limitation,
exceeding any specified ratio of revenues, cash flow or income to interest
expense, rental expense, capital expenditures and/or scheduled payments of
indebtedness, however expressed) or (iv) not to exceed any maximum level of
indebtedness, however expressed; or (b) threshold in any “cross-default”, “cross
acceleration” or “judgment” event of default.
“Minimum Unsecured Debt Deficiency” means a condition at any date when the
aggregate outstanding principal amount of Unsecured Debt is less than
$150,000,000; provided that to the extent any Unsecured Debt outstanding on the
date of this Agreement has been converted into Equity Interests in the Company
and such Equity Interests have not been purchased, redeemed, retired, acquired,
cancelled or terminated by the Company, such “$150,000,000” shall be reduced by
the amount so converted.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Notes” is defined in Section 1.
“NRSRO” means a Nationally Recognized Statistical Rating Organization so
designated by the SEC whose status has been confirmed by the SVO.
“Obligors” means, collectively, the Company and the Subsidiary Guarantors.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.


‑9‑



--------------------------------------------------------------------------------




“Permitted Holders” means New Mountain Capital, LLC (or any Affiliate thereof),
senior management and employees of New Mountain Capital, LLC and its
Subsidiaries (in each case, as of the date hereof) and their Family Members and
their Family Trusts.
“Permitted SBIC Guaranty” means a guarantee by the Company of Indebtedness of an
SBIC Subsidiary on the SBA’s then applicable form, provided that the recourse to
the Company thereunder is expressly limited only to periods after the occurrence
of an event or condition that is an impermissible change in the control of such
SBIC Subsidiary (it being understood that, as provided in paragraph (l) of
Section 11, it shall be an Event of Default hereunder if any such event or
condition giving rise to such recourse occurs).
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Portfolio Investment” means (i) any Investment held by the Company or one of
its Subsidiaries in their asset portfolio and (ii) any investment held by the
Company or one of its Subsidiaries that is listed on the Company’s consolidated
Schedule of Investments included in any filing with the SEC (or, for investments
made during a given quarter and before a consolidated Schedule of Investments is
filed with respect to the end of such quarter, will be listed on the Company’s
consolidated Schedule of Investments to be filed with the SEC with respect to
the end of such quarter during which the Investment is made), including, without
limitation, any such Schedule of Investments filed (or to be filed) with any of
the Company’s annual reports on Form 10-K, quarterly reports on Form 10-Q,
current reports on Form 8-K, registration statements, or prospectuses.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of


‑10‑



--------------------------------------------------------------------------------




a transfer thereof pursuant to Section 13.2 shall cease to be included within
the meaning of “Purchaser” of such Note for the purposes of this Agreement upon
such transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Rating” means the public unsecured, long-term issuer rating of the Company
issued by a NRSRO or a public rating issued by a NRSRO of any Unsecured Debt of
the Company, including the Notes.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Replacement Facility” means at any time on or after the Goldman Facility is
expired or terminated, the senior secured credit facility or similar secured
loan agreement to which the Company is a party as borrower and pursuant to which
substantially all of the Company’s assets, other than investments in
Subsidiaries, are pledged.
“Required Holders” means at any time on or after the Closing, the holders of
more than 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Company
or any option, warrant or other right to acquire any such shares of capital
stock of the Company (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Company in respect of partial shares
relating thereto, shall constitute a Restricted Payment hereunder).
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
“SBA” means the United States Small Business Administration.
“SBIC Equity Commitment” means a commitment by the Company to make one or more
capital contributions to an SBIC Subsidiary.


‑11‑



--------------------------------------------------------------------------------




“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that  the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Company licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, (or that
has applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Company (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by the Company or any
Subsidiary (other than a Permitted SBIC Guaranty), (ii) is recourse to or
obligates the Company or any Subsidiary in any way (other than in respect of any
SBIC Equity Commitment or Permitted SBIC Guaranty), or (iii) subjects any
property of the Company or any Subsidiary, directly or indirectly, contingently
or otherwise, to the satisfaction thereof, other than Equity Interests in any
SBIC Subsidiary pledged to secure such Indebtedness, and (b) none of the Company
or any Subsidiary has any obligation to maintain or preserve such Subsidiary’s
financial condition or cause such entity to achieve certain levels of operating
results. Any such designation by the Company shall be effected pursuant to a
certificate of a Financial Officer delivered to the holders of the Notes, which
certificate shall include a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.
“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Section 8.8 Proposed Prepayment Date” is defined in Section 8.8(c).
“Section 8.9 Prepayment Offer Deadline” is defined in Section 8.9.
“Section 8.9 Proposed Prepayment Date” is defined in Section 8.9(b).
“Section 8.10 Prepayment Offer Deadline” is defined in Section 8.10.
“Section 8.10 Proposed Prepayment Date” is defined in Section 8.10(b).
“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.


‑12‑



--------------------------------------------------------------------------------




“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Company and its
Subsidiaries at such date.
“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” (within the meaning specified in Rule 1-02(w) of Regulation S-X,
promulgated under the Securities Act) of the Company, excluding any Subsidiary
of the Company which is (a) a nonrecourse or limited recourse subsidiary, (b) a
bankruptcy remote special purpose vehicle, (c) that is not consolidated with the
Company for purposes of GAAP, or (d) any Financing Subsidiary; provided that
each Subsidiary Guarantor shall be deemed to be a “Significant Subsidiary.
“Source” is defined in Section 6.2.
“SPE Subsidiary” means a direct or indirect Subsidiary of the Company to which
any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which engages in no material activities other
than in connection with the purchase or financing of such assets and other
portfolio investments and which is designated by the Company (as provided below)
as an SPE Subsidiary:
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guaranty thereof,
(b)    with which no Obligor has any material contract, agreement, arrangement
or understanding other than on fair and reasonable terms no less favorable to
such Obligor than those that might be obtained at the time in comparable arm’s
length transactions with Persons that are not Affiliates of any Obligor, other
than fees payable in the ordinary course of business in connection with
servicing receivables, and
(c)    to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.
Any such designation by the Company shall be effected pursuant to a certificate
of a Financial Officer delivered to the holders of the Notes, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.
“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits


‑13‑



--------------------------------------------------------------------------------




for dilutive events or misrepresentations (in each case unrelated to the
collectability of the assets sold or the creditworthiness of the associated
account debtors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations. Representations made at the
time of transfer of an asset to an SPE Subsidiary as to the creditworthiness of
the account debtor at such time and that to the transferor’s knowledge, no event
has occurred and is continuing that could reasonably be expected to affect the
collectability of such asset or cause it not to be paid in full, and any
associated repurchase obligation for breach of any such representation, shall be
deemed to be Standard Securitization Undertakings.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
“Subsidiary Guaranty” is defined in Section 9.7(a).
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market


‑14‑



--------------------------------------------------------------------------------




values(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“Unsecured Debt” means Indebtedness of the Company with a final maturity greater
than one year from the date of determination outstanding at any time that is not
secured in any manner by any Lien on assets of the Company or any of its
Subsidiaries.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are backed by the full
faith and credit of the United States of America and in the form of conventional
bills, bonds, and notes.


“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.








‑15‑



--------------------------------------------------------------------------------





[FORM OF NOTE]
NEW MOUNTAIN FINANCE CORPORATION
5.313% SENIOR NOTE DUE MAY 15, 2021
No. [_____]
[Date]
$[_______]
PPN: 647551 A* 1



FOR VALUE RECEIVED, the undersigned, NEW MOUNTAIN FINANCE CORPORATION (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on May 15, 2021 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of (a) subject to adjustment
pursuant to Section 1.2 of the hereinafter defined Note Purchase Agreement,
5.313% per annum from the date hereof, payable semiannually, on the 15th day of
May and November in each year, commencing with the November 15, 2016 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, (x)
on any overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the Default Rate (as
defined in the hereinafter defined Note Purchase Agreement).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association at its offices in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of May 4, 2016 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.


SCHEDULE 1
(to Note Purchase Agreement)



--------------------------------------------------------------------------------




This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


 
NEW MOUNTAIN FINANCE CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
     Title
 



                        






‑2‑

